Citation Nr: 0306516	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  99-07 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for claimed kidney 
disease.  

(The claim of service-connection for post-traumatic stress 
disorder (PTSD) will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by RO.  A 
hearing was held at the RO in December 1999.  

In August 2002 the Board remanded this matter in order to 
clarify whether the veteran desired a videoconference hearing 
that he had requested in a December 2001 letter.  Thereafter, 
the veteran indicated that he wanted a videoconference 
hearing, and one was scheduled for March 2003.  In February 
2003, the veteran notified the RO that he planned to attend 
this hearing, but then he failed to report to the March 2003 
hearing.  

Finally, the Board points out that, during the course of this 
appeal, the veteran's claims folder was transferred from 
Philadelphia to the RO in Pittsburgh, Pennsylvania.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested hypertension 
or related kidney disease in service or for many years 
thereafter.  

2.  No competent has been presented to show that the veteran 
has hypertension or kidney disease related to any event in 
service; nor is either shown to have been caused or 
aggravated by a service-connected disability.  



CONCLUSION OF LAW

1.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2002).  

2.  The veteran's kidney disability is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
it be presumed to have been incurred in service; nor is it 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that service 
connection is warranted for hypertension and kidney disease.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
the new law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

The relatively new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations (see the October 2001 supplemental 
statement of the case).  The Board is not precluded from 
proceeding to an adjudication of these claims as the 
requirements of such authority have been satisfied.  

Specifically, the record reflects that the veteran was sent a 
letter in October 2002 which explained, among other things, 
the VCAA.  The veteran was notified of VA's duty to assist 
under the VCAA.  Previously, in letters dated in June and 
December 2001, the RO informed the veteran of what evidence 
was in their possession and what he could do help them obtain 
other potentially pertinent evidence.  

As well, during the course of this appeal the veteran was 
issued a Statement of the Case and a Supplemental Statement 
of the Case.  These documents contained the pertinent laws 
and regulations governing these claims and the reasons for 
their denials.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claims 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

In addition, the veteran has also been afforded 
contemporaneous (to his claim filed in November 1997) VA 
examinations, and various VA and private medical records have 
been associated with the record - through assistance by the 
RO - throughout the course of this appeal.  

Additional development was also undertaken (to no avail) to 
substantiate a contention made by the veteran during the RO 
hearing regarding the alleged attempt to correct his military 
records, as will be discussed below.  As such, the veteran 
will not be prejudiced as a result of the Board deciding this 
claim.  As will be explained hereinbelow, no further 
assistance is necessary in order to comply with the dictates 
of the VCAA.  

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service; and for certain chronic diseases, such 
as cardiovascular-renal disease, including hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for 
cardiovascular-renal disease (to include hypertension).  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of, or has been aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Turning to the relevant evidence, it is noted that the 
service medical records are negative for complaints or 
treatment of hypertension or kidney disease.  The report of 
the veteran's September 1977 entrance examination reflects 
that his heart and genitourinary system were normal, and 
indicates that a blood pressure reading of 106/78 was made.  

The report of a May 1981 physical examination also reflects 
that the veteran's heart and genitourinary system were 
normal, and a blood pressure reading of 130/80 was indicated.  

The report of an April 1982 VA examination reflects that the 
veteran's cardiovascular system was normal and that his blood 
pressure was 128/72 at the time.  In addition, his 
genitourinary system was noted to have been normal.  

The records from the Coatesville, Pennsylvania VA Medical 
Center (VAMC) reflect that the veteran was diagnosed with 
hypertension and a history of heart failure on admission in 
February 1995 for substance abuse treatment.  The various 
VAMC records dated from June through December 1995 also 
reflect diagnoses of hypertension and renal disease.  

In October 1997, the veteran was admitted to the Penn State 
Geisinger Health System for exploratory surgery due to 
diagnosed end stage renal failure and failed peritoneal 
dialysis.  The surgeon(s) indicated that the veteran's renal 
failure was secondary to his hypertension.  

The veteran was seen in the Harrisburg Dialysis Center in 
January 1998 for evaluation for a kidney transplant.  The 
examiner noted that the veteran suffered from end stage renal 
failure presumably secondary to hypertensive nephropathy.  
Neither of these records mentioned the veteran's military 
service.  

In February 1998 a VA genitourinary examination was 
accomplished, and the veteran was diagnosed with end stage 
renal failure and peritoneal dialysis, among other things.  
The veteran related that he began having symptoms of high 
blood pressure and related renal failure in the early 1990's, 
and it was noted that he was on dialysis.  

During the December 1999 RO hearing, the veteran testified 
that, in 1982, within a year of his separation from service, 
he petitioned the Naval Discharge Review Board to upgrade his 
discharge to a medical discharge due to hypertension.  He 
noted that he was seeing a psychiatrist in 1982 who told him 
that his blood pressure was elevated but that neither this 
doctor nor another doctor seemed to want to give him 
medication for this condition.  The veteran added that he was 
diagnosed with kidney disease about three years ago, but had 
been misdiagnosed for a long time prior to then.  He 
testified that hypertension had essentially destroyed his 
kidneys.  

The VA records further reflect that, in September 2000, the 
veteran was admitted to the Polyclinic Hospital in Harrisburg 
for elective removal of his peritoneal dialysis catheter.  A 
past medical history of hypertension and end stage renal 
disease secondary to hypertension, among other things, was 
indicated.  

The additional private medical evidence includes records from 
the Susquehanna Center and Genesis ElderCare Rehabilitation 
Services, where the veteran was admitted in December 2000, 
and which reflect that he underwent continued dialysis at the 
Camp Hill Dialysis Center.  

In November 2001, the veteran was admitted to the VAMC 
Highland Drive and then University Drive for stabilization of 
low blood pressure and dialysis.  The hospital records 
reflect that he was then being treated for hypertension which 
was difficult to control and carried a diagnosis of this 
disorder as well as chronic renal failure, among other 
things.  The veteran was readmitted to Highland Drive in 
December 2001 and January 2002, with similar diagnoses.  

Again, the veteran and his representative contend, in 
substance, that service connection is warranted for 
hypertension and kidney disease.  Taking into account the 
relevant evidence of record, however, the Board finds that 
service connection is not warranted for either of these 
disabilities.  

The Board acknowledges that the veteran indeed currently 
suffers from both hypertension and kidney disease (end stage 
renal failure), but the earliest indication of a diagnosis of 
either condition was in early 1995, well over ten years after 
he separated from service.  

In addition, and significantly, none of the above-discussed 
medical records otherwise suggests that the veteran's 
hypertension or kidney disease had their onset in, or were 
otherwise related to, his 1977 to 1981 military service, or 
that either of both were present within a year of the 
veteran's separation from service.  

With respect to the veteran's contentions that his 
hypertension and kidney disease had there onset or were 
otherwise caused by the rigors of his service, and/or have 
been misdiagnosed as other disorders over the years, the 
Board points out that without supporting medical evidence 
(and he does not have the requisite medical training or 
expertise), they do not constitute competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  

Along these lines, the Board notes that the veteran's 
personnel records do not substantiate his contention, made 
during the December 1999 RO hearing, that he petitioned the 
Naval Discharge Board, within a year of separating from 
service, to change his discharge to a medical discharge due 
to hypertension.  

In this regard, the Board notes that discharge upgrade 
information was sought by the RO subsequent to this hearing, 
and the personnel records received do not indicate that such 
a petition was filed.  The records from the Navy previously 
received indicate that a request for medical discharge due to 
and eye injury and stress was denied in January 1986.  

As well, the veteran's assertions to the effect that, in 
1982, a psychiatrist told him that his blood pressure was 
elevated is not substantiated by the record.  

In fact, the Board notes that in the report of a May 1982 
psychiatric examination, no mention is made of the veteran's 
blood pressure, including in the medical history portion of 
the examination.  

In any event, the bottom line in this case is that there is 
no medical evidence indicating or even suggesting that the 
veteran's hypertension or kidney disease are related to his 
period of active military service or had their onset in 
service or within a year of his separation therefrom.  The 
preponderance of the evidence is against these claims for 
service connection and, as such, the benefit-of-the-doubt 
doctrine does not apply.  Gilbert, 1 Vet. App. 49 (1990).

The Board points out that additional examination or opinion 
is not necessary as the evidence of record does not indicate 
that either disability may be associated with the veteran's 
service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  

Further, as alluded to above, there is otherwise no further 
development required with respect to these claims because no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  See 38 U.S.C.A. § 5103(a)(2) 
(West 2002).

As a final point, to the extent that the veteran and his 
representative contend that service connection is warranted 
for a kidney disease claimed as secondary to hypertension, 
the Board notes that, even though the medical evidence 
discussed hereinabove indicates that hypertension indeed 
caused the veteran's kidney disease, in this decision, the 
Board has denied the claim of service connection for 
hypertension.  

As such, under the law, the veteran lacks grounds to 
establish entitlement to service connection for kidney 
disease secondary to hypertension.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  In Sabonis, the Court held that in cases in 
which the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  

Insofar as service connection is not in effect for the 
disability claimed by the veteran to have proximally caused 
his kidney disease (i.e. hypertension), service connection on 
a secondary basis is not applicable under the law.  

As there is no legal entitlement, the claim of entitlement to 
service connection for kidney disease - again, to the extent 
that it is claimed as a secondary condition - is without 
legal merit.  Sabonis.  



ORDER

Service connection for hypertension is denied.  

Service connection for kidney disease is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

